El Juez Asociado Señor Díaz Ckuz
emitió la opinión del Tribunal.
Los Arts. 1 y 2 de la Ley Núm. 60 de 20 de junio de 1958 (13 L.P.E.A. sees. 597, 598) disponen:
Art. 1. — “Por la presente y previo el trámite que más ade-lante se dispone quedan exentas del pago de contribuciones terri-toriales aquellas propiedades total o parcialmente afectadas por el mapa oficial, aprobado por la Junta de Planificación a tenor con las secs. 11 y 19 del Título 23; así como aquellas incluidas dentro de un distrito ‘P’ de un mapa de zonificación y dentro de cualesquiera proyectos de mejoras públicas en áreas zonificadas debidamente aprobadas que requieran la compra o expropiación de dichos solares para la realización de dichos proyectos.”
Art. 2. — “El dueño de una propiedad afectada según se dis-pone anteriormente, podrá presentar al Secretario de Hacienda una solicitud para acogerse a los beneficios de las sees. 597 a 603 de este título, acompañada de una certificación de la Junta de Planificación en la cual se exprese la parte del solar afectado por el mapa oficial o que radique dentro de un distrito ‘P’ o dentro de cualesquiera proyectos de mejoras públicas como los antes *42mencionados. La Junta de Planificación notificará al- dueño de una propiedad afectada sobre los derechos que le concede la pre-sente ley.
Para poder disfrutar el dueño de la propiedad afectada de tales beneficios, el contribuyente deberá radicar con el Secretario de Hacienda la solicitud de exención contributiva dentro de los treinta (30) días siguientes a la fecha de dicha notificación, o dentro de los treinta (30) días siguientes a la fecha de la notifica-ción de la imposición contributiva sobre la propiedad afectada, cual de las dos situaciones ocurra primero.”
A los recurrentes les fue congelada una propiedad inmue-ble en mayo de 1965 al ser incluida dentro de un distrito “P” de un mapa de zonificación por la Junta de Planificación la cual nunca notificó a los dueños del terreno afectado por dicha determinación. Cuando nueve años más tarde, el 1ro. de no-viembre de 1974, la Administración de Terrenos adquirió la referida propiedad para uso público por precio de $425,000.00, retuvo $9,808.12 por concepto de contribuciones territoriales impuestas a la propiedad en cuestión y adeudadas por los años en que estuvo la propiedad afecta por la referida clasificación “P”. Los recurrentes pagaron todas las contribuciones que demandaba el Secretario de Hacienda e instaron solicitud de reintegro fundada en 13 L.P.R.A. see. 598. El pleito fue sometido en instancia con la siguiente estipulación:
“Que cada año envuelto en este caso, el demandado Secretario de Hacienda notificó las contribuciones y que el contribuyente no solicitó la exención dentro de los treinta (30) días de la noti-ficación y que la notificación remitida por el Secretario de Hacienda no contenía información indicando que la propiedad estaba zonificada para ese año en particular, por la Junta de Planifica-ción como Zona ‘P’.”
Tanto el contribuyente como el Secretario solicitaron sen-tencia sumaria y el Tribunal Superior la dictó a favor del Gobierno resolviendo que era tardía la reclamación de exen-ción que debió formular el contribuyente “dentro de los treinta (30) días siguientes a la fecha de la notificación de la imposi-*43ción contributiva sobre la propiedad afectada.” (13 L.P.R.A. see. 598, supra.)
Expedimos orden para mostrar causa considerando que de los hechos admitidos y probados el contribuyente recurrente nunca tuvo notificación ni aviso de la congelación de su propiedad bajo clasificación “P” por lo que no surgió fecha para cómputo del término dentro del cual puede reclamar su derecho a reintegro. El informe del Procurador General intenta sostener las premisas erróneas que prevalecieron en instancia: que toda vez que esta exención es una gracia legislativa, corresponde al contribuyente a quien Planificación no le notifica la congelación de su propiedad, iniciar por su cuenta averiguaciones periódicas de modo que pueda reclamar exención dentro de los 30 días siguientes a cada notificación anual de que hay un recibo al cobro en Colecturía. La exención concedida por 13 L.P.R.A. see. 597 no es tal gracia ni privilegio. Es una parcial compensación del perjuicio económico derivado de la congelación que de hecho saca la propiedad del libre comercio de los hombres. “Una clasificación ‘P’ constituye casi una total congelación. El propietario no puede utilizarlo durante el tiempo que esté así clasificado. Suena casi a una expropiación aunque sin compensación. Parece que el poder de policía del Estado se funde en el de expropiación. Urge ya que las autoridades correspondientes le presten su atención a estas inequidades en el sistema vigente de clasificación de terrenos con miras a corregirlas en bien de una sana administración pública.” Heftler International, Inc. v. Junta de Planificación, 99 D.P.R. 467, 474-75 (1970).
Por ser la exención contributiva un derecho y alivio concedido a quien sufre la dicha clasificación “P”, su reclamación no caduca mientras no se le notifique cumplidamente que su propiedad ha sido afectada. La omisión por la Junta de notificar al dueño “sobre los derechos que le concede la presente ley” (13 L.P.R.A. see. 598) y la falta de tal aviso en los de imposición contributiva no debe ni puede generar la ca-*44ducidad de tales derechos. El debido proceso de ley usualmente se inicia con una notificación que en este caso nunca se hizo.

Se expide el auto, se revocará la sentencia revisada y en su lugar se dictará sentencia sumaria declarando con lugar la demanda.

El Juez Asociado Señor Dávila se inhibió. El Juez Aso-ciado Señor Martín emitió opinión disidente.
—O—